 GREAT LAKES DREDGE & DOCK CO.631Great Lakes Dredge&Dock CompanyandGordonC. AllenGreat Lakes Dredge&Dock CompanyandMansonConstructionCompany.Cases3-CA-2609,3-CA-3120, and 3-CA-3147February 5, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn September 28, 1967, Trial Examiner PaulBisgyer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpracties and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain unfair labor practices al-leged in the complaint and recommended that thecomplaint be dismissed with respect to these allega-tions. Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Great Lakes Dredge &Dock Company, Buffalo, New York, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that those allegationsof the complaint as to which no violation has beenfound be, and they hereby are, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULBISGYER,Trial Examiner:Thisproceeding, withall parties represented,was heardon April20 and 21,1967, in Buffalo, New York, on the consolidated com-plaint of the General Counsel,' and the answer of GreatLakes Dredge & Dock Company, herein called theRespondent. In issue is the question whether the Re-spondent, in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, discrimina-torilywithheld employment from Gordon C. Allen andrefused to hire or use the crew of Manson ConstructionCompany, herein called Manson, because of their non-membership in Piledrivers, Dock Builders, Trestle, Crib,and Breakwater Builders Local 1978, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,herein called the Union. At the close of the hearing theRespondent moved to dismiss the complaint for failureof proof. The motion, on which ruling was reserved, isnow denied in part and granted in part for the reasonsindicated below. In so doing, careful consideration wasgiven to the briefs submitted by the General Counseland the Respondent in support of their respectivepe itions.Jpon the entire record, and from my observation of theaneanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation with itsprincipal office and place of business in Chicago, Illinois,is engaged in the business of marine construction, riverand harbor improvement, inspection of underwater facili-ties, and furnishing related services in the Great Lakesand other areas in the United States. It conducts itsoperations through two divisions - one in Chicago and theother in Cleveland, Ohio, of which the Buffalo installa-tion, here involved, is a part. In connection with its opera-tions, the Respondent annually purchases and delivers toitsworksites in the various States goods and materialsvalued in excess of $50,000 which originate outside theStates where the worksites are located. The Respondentalso performs services valued in excess of $50,000 inStates other than Illinois, where its principal place ofbusiness is situated.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7)of the Act. I further find that effectuation of the policiesof the Act warrants the Board's assertion of jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputedthat the Unionis a labor organizationwithin the meaning of Section2(5) of the Act.'On April 12, 1965, Gordon C Allen filed a charge in Case3-CA-2609, alleging discrimination against him. A copy of his charge wasserved on the Respondent the same day by registered mail. Based thereona complaint issued which led to a settlement agreement executed by theparties and approved by the Regional Director on August 2, 1965 OnDecember 9, 1966, Allen filed another charge of discrimination in Case3-CA-3120, a copy of which was served on the Respondent the same dayby registered mail Concluding that the Respondent had failed to complywith the terms and conditions of the settlement agreement, the RegionalDirector on January 31, 1967, reopened Case 3-CA-2609, withdrew hisapproval, and vacated the settlement agreement. In the meantime, onJanuary 26, 1967, Manson Construction Company filed a charge in Case3-CA-3147, a copy of which was similarly served on the Respondent thesame day. On January 31, 1967, the consolidated complaint based on theforegoing charges issued herein.169 NLRB No. 90 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Discrimination Against Gordon C. Allen1.Allen's history of employment; expulsion from theUnion; the Respondent's withholding of employmentAllen hasbeena commercial diver for some 10 years inthe Buffalo area, offering his services to marine construc-tion and industrial enterprises.He first went to work forthe Respondent in 1957 when he was referred to a divingjob by the Union in which he was then a member.Thereafter, he continued to be hired by the Respondentin that capacity, as were other divers, on an irregularbasis on various jobs lasting fromone toa few days andoccasionallylonger.Itwas the Respondent's practicewhen it needed Allen's services to call him directly. How-ever, except for a day or two job in July 1965, theRespondenthas notcalled him or offered him any em-ploymentsince hisdifficultiesbegan with the Unionwhich led to his expulsionin theearly part of 1965, as re-lated below. The Respondent does not question Allen'scompetency or ability to perform the diving jobs whichwere available during the period following his union trou-bles. It doesinsist,however, that it hired Edward Cwickfor those jobs in preference to Allen, as it assertedly hadalwaysdone,because it regarded Cwick the more com-petent and experienced of the two and was available toaccept those jobs. Significantly, Allen performed morework for the Respondent than any diver it employed dur-ing the 2-year period (1963-1964) immediately precedingthe period of the Respondent's alleged discriminationagainst him.Attached hereto as Appendix A is a summa-ry of the hours worked by and the earnings of Allen,Cwick, and other divers employed by the Respondentfrom 1960 to the date of the hearing, as reflected in theRespondent's records put in evidence.On December 2, 1964, William Burke, the Union'sbusiness agent, brought charges against Allen for crossingand working behind a picketline postedby the Unionagainst MansonConstruction Company with whom it hada labor dispute. Following a hearing before a union trialboard on January 18, 1965,2 Allen was found guilty onFebruary 9 as charged and, on recommendation of thetrial board, was fined $100 and expelled from the Unionon March 26.In the meantime,about January or February, ThomasKenny, assistantdivisionmanager at the head of theRespondent's Buffalo installation,3 telephoned Burke andinformed him that the Company expected to have a divingjob available but that it was not definite.4 In the course oftheir conversation, Kenny stated that he understood thatAllen was having some trouble with the Union andinquiredwhether Allen was still a member. Burke an-swered that Allen was still a member but added eitherthat his trial on the charges had not yet been held or thata decision was forthcoming.In February, James J. Veverka, the Respondent'sassistant superintendent in charge of Buffalooperationsin theabsence of Kenny, directed David Regan, who wasthen a dredge captain, to call the Union for a diver for anAllied Chemical Company job.5 Regan, a conceded su-pervisor, thereupon telephoned Burke for a diver andaskedwho was available. Burke named Cwick andPowers and Regan chose Cwick.6 In response to Regan'sinquiry as to what Allen was doing, Burke stated that hehad a little union trouble. Burke purportedly did notelaborate upon this remark.on January 18 and 19 and March 1 through 5, Cwickworked for the Respondent on the General Mills and Al-lied Chemical jobs, respectively. Upon learning of thesejobs after they were completed, Allen telephoned theRespondent and spoke to Veverka "to find out what thestorywas" and asked why he wasn't called. Veverkareplied that Union Business Agent Burke had informedKenny that Allen was no longer in the Union and that, ifKenny needed a diver, he would have to use Cwick orPowers. Veverka also advised Allen,in response to hisquestion, that Kenny was expected to return to his officethe early part of April.During the first week in April Allen visited the Re-spondent's office where he spoke to Kenny. Both partici-pants in the ensuing conversation gave different versionsof what transpired. According to Allen, the following oc-curred:Kenny remarked that he heard that Allen washaving trouble with the Union. Allen explained that hehad crossed a picket line while working for Manson Con-struction Company, anonunionemployer, and was ex-pelled from the Union for that reason. Allen then askedKenny what information Burke had given himconcerningthismatter and Kenny replied that Burke had stated thatAllen had trouble with the Union. Answering in the nega-tive Allen's further inquiry whether Burke had told himthat he could not use Allen, Kenny added, however, thatthe collective-bargaining agreement between the Unionand the employer association, in which the Respondentwas a member, prohibited the Company from employingnonunion help7 and that therefore, it could notuse him.This prompted Allen to raise the subject of the "right-to-work-laws,"withwhichKenny asserted a lack offamiliarity. Kenny then repeated his inability to hire Allenuntil he got back in the Union. After some discussionconcerning the Respondent's Buffalo River ImprovementProject and Cwick's employment on various jobs, Allenexpressed a desire to resume working for the Respond-ent.Kenny responded that "most likely [Allen] .would be able to straighten things out with the Union"and that they "would be able to work togetheragain."Kenny's testimony is best set forth in his own words:. I asked [Allen] ... what was going on. He saidhe was in a little legal trouble. He didn't elaborate. Ididn't know what the trouble was. I had heard beforethere was a picket line on a job he was working on. I2Unless otherwiseindicated, all dates refer to 1965.SBy reasonof its membership in Construction Industry Employers' As-sociation,theRespondentwas party to a union-security agreementbetween theassociationand the Union, which was executed on June 8,1963, for a termexpiring onMay 31, 1966. There is some testimony thatthe Respondent withdrew from the association during the term of thisagreement."The evidence shows that the Respondent assigned Cwick to a divingjob for General Mills on January 18 and 19, 1965, and to another job forAllied Chemical from March 1 to 5, 1965.5Although several witnesses referred to this job as General Chemical,the Respondent's records show that the customer was Allied ChemicalCompany.8Regan testified that he would have chosen Cwick over Allen on thebasis of ability had Burke also mentioned Allen's availability, althoughRegan conceded that Allen was a satisfactory diver.'However, there is nothing in the collective-bargaining agreementbetween the parties imposing such a job restriction, which would bepatently illegal. GREAT LAKES DREDGE & DOCK CO.633didn't know what the picket line was for. I didn'tknow what the trouble was at all. He said he was init and had not come to a solution yet. And I was feel-ing sorry. I don't like to see anybody with troublelike that. I told him so. I told him I hoped he wouldget things straightened out without too much trouble.As far as not employing him because he did not be-long to the Union, I have never asked a man if he be-longed to the Union. I didn't know until recently thathe [Allen] belonged.After specifically denying that he told Allen on this occa-sion that he could not hire him until he straightened outhis trouble with the Union, Kenny continued:.I told him I was sorry he was in trouble and I toldhim that I hoped that he would get it straightenedout.I didn't feel I should get involved in that busi-ness. It's happened on another job, another contract.I didn't have an axe to grind with either side. I didn'twant that carried over to our work.[Emphasissupplied. ]Also edifying is Kenny's testimony given under cross-examination:Q.Now, you did tell Allen that you had a goodrelationship with the Union and hoped he could getthings straightened out?A.Hoped he could get things straightened out.Q.You told him you had a good relationship?A. I told him I had no axe to grind with theUnion. We had a good relationship and I wanted tokeep them that way.[Emphasis Supplied]In addition, Kenny categorically denied under cross-ex-amination that he was aware of Allen's former unionmembership until several months after the foregoing con-versation, when Case 3-CA-2609 was originally settledon August 2.I find Allen's account more plausible than Kenny's andconsonant with the pattern of events disclosed by theevidence. Indeed, although Kenny categorically deniedtellingAllen that he could not hire him until hestraightened out his difficulties with the Union, Kenny'sother testimony, recited above, quite clearly suggests adetermination not to employ Allen until he regained hisgood standing with the Union and thus avoid compromis-ing the Company's good relations with the Union and in-jecting Allen's union problemsintothe Company's jobs.Moreover,Kenny was less than candid in denyingknowledge of Allen's former union membership which heclaimed to have first learned on August 2. Such professedignorance needs no other refutation than the undisputedtestimony of UnionBusinessAgent Burke that severalmonths earlier, in January or February, Kenny asked himwhether Allen was still a member. I, accordingly, creditAllen's version of his conversation with Kenny and somuch of the latter's testimony not inconsistent with it.ly refused to employ him because he did not hold mem-bership in the Union.Basedthereon a complaint issuedon May 28. During the pendency of those proceedings,the Respondent hired Allen for a job at Avon Lake,where he worked 20 hours during the week ending July18. This job was inan areaoutside the Union's jurisdic-tion.Thereafter, on August 2, the parties entered into a set-tlementagreement with the approval of theRegionalDirectorfor Region3.Underthis agreement the Re-spondent, without admitting that it had violated the Act,agreed,inter alia,to "offer employment, when available,to Gordon C. Allen without regard to his membership ornon-membershipin theUnion."At an unidentified time after the settlementagreementwas enteredinto,Allen sought employment from Kennywho referred him to John Wohlgemuth, superintendent oftheClevelandDivision.Thereupon,Allen spoke toWohlgemuth, who was supervising the Buffalo River Im-provement Project, about a diving job. Wohlgemuth in-formed him that he had already hired Edward Cwick andRobert Baldry8 but would keep Allen in mind should aneed arise for another diver.Although after the settlement agreementthe Respond-ent had available diving jobs which Allen was fully capa-ble of performing, the Respondent did not call Allen orotherwise offer him such employment, except the July jobmentioned above. Instead, it hired Cwick for those jobsfor the assertedreasonthat he was more experienced andqualified.9 It is also noted that for 17 hours during theweek ending December 11, 1966, the Respondent em-ployed Robert Smith of Erie, Pennsylvania, to assistCwick on a job. According to the testimony of Kenny andCwick, Smith was hired at the latter's request, eventhough this entailed additional travel expenses which theRespondent was obliged to pay Smith. Significantly,Cwick had previously worked with Allen on a number ofjobs and found no fault with his performance.In November 1966, Kenny discussed with NormanManson, president of Manson Construction Company,the possibility of leasingsomemarine equipment. Duringthe course of their conversation Manson asked about Al-len's unfair labor practicecase.Kenny replied that it wassettled. In answer to Manson's further inquiry whetherAllen would ever work for the Respondent, Kennystated, "No, because it wasn't good idea to mix unionmen with non-union men."On December 9, 1966, Allen filed new unfair laborpractice charges of discrimination in Case 3-CA-3120.Concluding that the Respondent had not complied withthe terms and conditions of the above-mentioned settle-ment agreement, the Regional Director on January 31,1967, reopened Case 3-CA-2609, withdrew his approvalof that agreement, and issued the consolidated complaintin the instant proceedings.102.Subsequent eventsAs previously shown,following his above conversationwith Kenny,Allen filed, on April 12,a charge in Case3-CA-2609,alleging that the Respondent discriminatori-8Robert Baldry and his brother, William, are divers permanently at-tached to the Cleveland Division It has been the Respondent's practiceto assign them to Buffalo jobs when not otherwise engaged on ClevelandDivision projects.9Although the Baldry brothers were used on Buffalo jobs after the set-tlement agreement,the General Counsel apparently does not contend that3.Concluding findings respecting alleged discriminationagainst AllenFrom a careful evaluation of all the evidence and thecontentions of the parties,I findthat the Respondent hasthey were given discriminatory preference over Allen, as the GeneralCounsel claims with respect to Cwick.10As indicated above, the complaint also incorporated the unfair laborpractice charges filed byManson Construction Company in Case3-CA-3147. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminated against Allen in the assignment of availablediving jobs since about January 18, 1965,11 because of hisdifficulties with the Union and his subsequent expulsionfrom that organization.It ismore than a strange coin-cidence that Allen was not called by the Respondent forany diving job, exceptone, sincethe time he fell intounion disfavor. It is even more incomprehensible that theRespondent should withhold employment from him afterutilizinghis services during the 2 preceding years to agreater extent than any other diver, including Cwick,whom the Respondent subsequentlyassignedto availa-ble work in preference to Allen. I am not persuaded bythe Respondent's attempted explanation for this changeinAllen's treatment. It strongly urges that it has alwaysregarded Cwick a more desirable employee than Allenbecause of his greater diving experience and ability andthat the only reason it used Allen more frequently duringthe 2 previous years was the fact Cwick was not availablefor employment or was engaged elsewhere when his ser-vices were required. However, other than vaguegenerali-ties and self-serving declarations, the Respondent hasproduced no convincing evidence that before hiring Allenfor a specific job, it invariably first offered or attemptedto offer Cwick such employment or otherwise ascertainedCwick's unavailability.Moreover, it is quite revealingthat the only job for which the Respondent hired Allenafter he incurred the Union's displeasure was in July1965, while the proceedings in Case 3-CA-2609 werepending, and that job was located in an area outside theUnion's jurisdiction.Apart from the fact that the Respondent's professedreason forits suddenwithholding of employment fromAllen is unquestionably suspect, the record disclosesquite clearly that it was Allen's bad standing in the Unionwhich prompted the treatment the Respondent accordedhim. Thus, as found above, in January or February 1965,when Assistant Division Manager Kenny discussed withUnionBusinessAgent Burke the Company's anticipatedneed for a diver, Kenny raised the subject of Allen'sunion difficulties and inquired about his membershipstatus.On another occasion in February, when Regan,the Respondent's then dredge captain, telephoned Burkeregarding the employment of a diver, he too, asked aboutAllen's union troubles. And when Allen thereafter askedAssistant Division Superintendent Veverka why he wasnot called to work on the two earlier jobs which Cwickhad performed, Veverka told Allen that Burke had ad-vised Kenny that he (Allen) was no longer in the Unionand that, if Kenny needed a diver, he would have to useCwick or another diver named Powers. On still anotheroccasion in April 1965, Kenny himself, although obvi-ously mistaken, told Allen that the Company's contractwith the Union prohibited him from employingnonunionhelp and that therefore he could not use Allen until hestraightened things out with the Union. Indeed, by hisown admissionat the hearing, Kenny "didn't feel [that1IBecauseof the day-to-day nature of diver employment and the availa-bility of other divers for this work, it is well-nigh impossible to determinewith precision the date when the discrimination against Allen first began.The above date reflects the end of the payroll week during which a divingjob first became available following the inception of Allen's union difficul-ties.12 In support of its denial of discrimination against Allen, the Respond-ent also refers to Allen's holding a regular full-time position with anotheremployer in addition to his other diving activities.However, this,too, isan afterthought and does not militate against a finding of unlawful dis-crimination which I make herein. It is undisputed that Allen was neverhe] should get involved" in Allen's union difficulties lesthe jeoparidze the Respondent's good relations with theUnion. Finally, Kenny's unregarded remarks to Manson,president of Manson Construction Company, that Allenwould never work for the Respondent because "it wasn'ta good idea to mix union men with non-union men,"leaves no doubt that it was Allen's bad standing in theUnion that dictated the Respondent's decision not to em-ploy him.In defense of its conduct, the Respondent also urgesthat it was under no obligation to employ Allen becausehe was in competition with the Company for diving andunderwater repair work in and around the Buffalo area.Manifestly, this is a transparent afterthought and wasnever considered by the Respondent as a reason for deny-ingAllen employment.12Infact,Cwick, whom theRespondent admittedly now employs in preference to Al-len, isengaged in the same independent business activi-tiesasAllen.Whether Allen's private activities are ajustification for denying him affirmative relief will be laterdiscussed in the remedy section of his Decision.Accordingly, I conclude that the Respondent has sub-jected Allen to discriminatory treatment in the assign-mentof diving jobs because of his union difficulties andexpulsion and has thereby violated Section 8(a)(3) and (1)of the Act.B.Alleged DiscriminationAgainst the Crew of MansonConstructionCompany1.The factsThe gist of this phase of the General Counsel's case isthat the Respondent refused to lease a barge and cranefrom Manson Construction Company together with itscrew13 because the crewmen were not members of theUnion and that this constituted discrimination against thecrew violative of Section 8(a)(3) and (1) of the Act.The pertinent facts established by the evidence are asfollows.14 In connection with one of its marine jobs, theRespondent required a barge and crane to lift a heavy,concrete plug in a pipeline. Not having its own equipmentat its disposal, Assistant Division Manager Kenny inNovember 1966 discussed with Norman Manson, pre-sident of Manson Construction Company, the possibilityof leasing such equipment without a crew15 from thatcompany. Eager that the Manson crew have additionalwork, Manson expressed interest in the proposition pro-vided that the crew, which had no union affiliation, bealso taken. This included the employment of GordonAllen who was then working as a diver for Manson.Kenny rejected the idea of hiring Manson's crew be-cause he intended using the Respondent's own Em-ployees on the job. Kenny, however, also remarkedthat he would be inviting trouble on the Company'sBuffalo and other Lake jobs if he employed the nonunionrefused a job because of any shortcomings as a diver or other employ-ment.I'The complaint lists the following members of the crew:DonaldLewis, Wesley Northrup, Douglas Northrup, James Hartman, Paul Hart-man, Gordon Allen, and Forrest Winch.14These findings are based on the combined testimony of NormanManson and Thomas Kenny, much of which is specifically not con-tradicted or which I regard more probable and credible.Is Itis customary in the Buffalo area to lease marine equipment eitherwith or without a crew. GREAT LAKES DREDGE & DOCK CO.crew. This led to a discussion of Allen's unfair labor prac-tice case against the Respondent,the subject of thepreceding part of this Decision,and the Respondent'sdeclared intention not to employ Allen because "it wasn'ta good idea to mix union men with non-union men." Alsomentioned in the conversation was the weight of the plugto be lifted;a rental rate of $15 an hour for the equipment;and the uncertainty of the date when the equipmentwould be required.Furthermore,Manson indicated that,although he desired that his crew be hired,the "chances"were that he would have other work for his men. The con-versation ended,however, with nothing definitely beingdecided and with the understanding that Kenny would in-spect the equipment at Manson's yard and call Mansonback.Kenny thereafter visited Manson's yard but could notfind the equipment he needed.About 2 weeks after theirfirsttelephone conversation,Kenny called Manson andadvised him that he was unable to locate equipment inManson'syard which would serve his purposes. Theythen proceeded to discuss Kenny's need and the waysand means whereby Manson's equipment could be madeadequate for the job.Apparently,Kenny repeated hisdecision not to use the Manson crew.Although Mansonassured Kenny he could have the equipment when hewanted it and suggestions were made about towing theequipment to the job"without mixing"the crews, no firmagreement was reached.Following this second conversation,Kenny learnedthat the weight to be lifted was greater than he had firstanticipated because of the accumulation of mud on top ofthe plug.AftervisitingManson's yardagain and survey-ing the equipment which was under consideration, Kennyconcluded that it was, not substantial enough to do the job.A few days later, on November 30, Kenny observedManson's barge being towed down the river.Presumingthat the barge would not in any event be available thenext day when the work in question was to start, andwithout conferring with Manson any further,Kenny ar-ranged with the Army Corps of Engineers to lease itsderrick.16However,in accordance with the Army Corps'rules, Kenny was obliged to take its crew to operate theequipment.As a consequence,the Respondent was over-manned since Kenny also used the Respondent's em-ployees on the job.Significantly,no evidence waspresented as to whether or not theArmy Corps'crew hadany union affiliation.2.Concluding findings with respect to the Manson crewIt is undisputed that the Respondent sought to charterManson's equipment without a crew, intending to useonly its own employees to perform the job it had un-dertaken, and that it was Manson who first tried to per-suade Kenny to hire his crew. Moreover, there is abso-lutely no evidence that the Respondent had any jobopenings or that it wa's otherwise in the market for suchhelp. In these circumstances, I find no basis for finding,as the complaint alleges, that the Respondent discrimina-torily refused employment to Manson's crew, for whoseservices it had no need. While Kenny's remarks to Mansonbetrayed a disposition to discriminate against nonunionemployees, they do not automatically establish, on the635facts of this case, that the Manson crew was actually de-nied employment for discriminatory reasons. It is truethat ultimately the Respondent hired the crew of theArmy Corps of Engineers to operate the equipmentwhich it chartered from that organization. However,apart from the fact that thereis noevidence that this wasa union crew, it is quite clear that the Respondent wasobliged, under the Army Corps' rules, to accept the crewas a condition of leasing the equipment.Furthermore, there is testimony given by Kenny, anexpert in the marine construction field, that, in hisopinion, the Manson equipment was inadequate for thejob it was needed. I find that the General Counsel did notconvincingly establish that this testimony did not reflectKenny's honest belief. For this reason, as well as thosementioned above, I further find, contrary to the GeneralCounsel's contention, that Kenny's rejection of Manson'sequipment as unsuitable for the Respondent's purposeswas not shown to be a pretext to mask a discriminatorymotivation in refusing to hire the Manson crew.In sum, I conclude that the General Counsel has failedto prove by a preponderance of credible evidence that theRespondent discriminated against the Manson crew inviolation of Section 8(a)(3) and (1) of the Act. Ac-cordingly, I recommend dismissal of the allegations of thecomplaint respecting this unfair labor practice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYPursuant to Section 10(c) of the Act, I recommend thatthe Respondent cease and desist from engaging in the un-fair labor practices found and take certain affirmative ac-tion designed to effectuate the policies of the Act.I have found that the Respondent has discriminatorilydenied Allen diving jobs because of his difficulties withthe Union and his expulsion from that labor organization.Accordingly, I recommend that the Respondent be or-dered to offer Allen employment to available diving jobson the same nondiscriminatory basis prevailing prior tothe time he fell into disfavor with the Union, withoutprejudice to his seniority or other rights and privileges. Ifind wholly unpersuasive the Respondent's argument thatAllen should be denied this conventional relief becausehe is engaged in a competing business with the Respond-ent of performing underwater repair work for companiesin the Buffalo area. Admittedly, diving jobs in this areaare not full-time jobs. Evidently for this reason, Allen, inpartnership with his brother, a school teacher, offers hisdiving services as an independent contractor, as well asan employee. Significantly, Allen has engaged in such in-dependent activity before he began working for theRespondent on day-to-day assignments and continued to16To qualify to lease the Army Corps' equipment, Kenny representedthat no other adequate equipment was available in the area. Kenny wasalso required to secure additional insurance. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe so engaged during the period the Respondent utilizedhis services, without any objection from it. Indeed, Ed-ward Cwick, whom the Respondent has been employingfor diving work in preference to Allen, is engaged in thesame type of business as Allen. In these circumstances,Ican hardly believe that the Respondent,a multimilliondollar enterprise, is seriously concerned about Allen's in-dependent activity.17 Accordingly, I find that it would noteffectuate the policies of the Act to deprive the victim ofdiscrimination of the job opportunities he would other-wise have had with the Respondent had he maintained hisgoodstanding in the Union.18Ialso recommend that the Respondent make Allenwhole for any loss of earnings he may have suffered byreason of the discrimination against him by payment tohim of a sum of money equal to that which he normallywould have earned from the date he was first discrimina-torily denied employment to the date of the offer of em-ployment, less his net earnings during the said period.19Backpay shall be computed with interest on.a quarterlybasis in the manner prescribedby the Board in F. W.Woolworth Company,90 NLRB 289, 291-294, andIsisPlumbing & Heating Co.,138 NLRB 716. Of course,credit shall be allowed the Respondent for the backpaypayment made to Allen pursuant to the settlement agree-ment of August 2, 1965.To facilitate the computation, as well as to clarify thenamed employee's right to employment,the Respondentshallmake available to the Board, upon request, payrolland other records necessary and appropriate for such pur-poses. I further recommend that the Respondent notifythis employee of his right to employment, on application,if he is serving in the Armed Forces of the United States.The posting of an appropriate notice is also recom-mended.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Gordon C. Allen to encourage member-ship in, and activities on behalf of, the Union, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By reason of the foregoing conduct, the Respondenthas interfered with, restrained, and coerced employees in17The Respondent also mentions in its brief that Allen has also beenregularly employed in a job with another employer for the past 17 yearsand that such employment impairs his efficiency and creates a risky situa-tion of the Respondent's jobs. It is 4 sufficient answer that the Respond-ent has never found Allen's job performance unsatisfactory.11The cases relied on by the Respondent to support a denial of rein-statement are factually distinguishable from the instant case. InDeGeorge Transfer & Storage Co.,143NLRB 83, the employerdischarged several employees for the nondiscriminatory reason that theyhad regular full-time employment elsewhere. InPhilanz Oldsmobile, Inc.,137 NLRB 867, the Board found no discrimination in the employer'srefusal to reinstate a striker to his full-time job when it learned that thestrikerwas engaged in a competing business during his off hours.Manifestly,the Respondent in the present case did not deny Allen em-ployment because of his other activities but for impermissible union-re-lated reasons. InMarshallMaintenanceCorp.,145 NLRB 538, thethe exercise of their statutory rights within themeaningof Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect com-merce withinthe meaningof Section 2(6) and (7) of theAct.6.The Respondent did not refuse to hire the crew ofManson Construction Company in violation of Section8(a)(3) and (1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the NationalLaborRelations Act, asamended,it is ordered that the,Respondent,Great LakesDredge & Dock Company,Buffalo,New York,its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against GordonC.Allen or anyother employee because he is not a member ofPiledrivers,Dock Builders,Trestle,Crib, and Break-water BuildersLocal 1978,United Brotherhood of Car-penters and Joinersof America, AFL-CIO,nor en-courage membership in that labor organization by refus-ing to employor bydiscriminating against such employeein any other manner in regard to his hire or tenure of em-ployment or any term or condition of employment,exceptto the extent permitted by the proviso to Section 8(a)(3)of the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act:(a)Offer Gordon C. Allen employment as a diver onavailable jobs on the same nondiscriminatory basis he en-joyed prior to his difficulties with the above-named unionand his expulsion from that organization,without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered byreason of the discrimination against him, in themanner set forth in the section of this Decision entitled"The Remedy."(b)NotifyGordon C. Allen if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelectiveService Actand the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allBoard permitted the employer to condition the offer of reinstatement oftwo employees upon their divesting themselves of their interest in a com-peting enterprise which they had formed with a discharged supervisor. Inthe instant case, however, apart from the irregular nature of Allen's em-ployment as a diver, his outside activity,like Cwick's, has been of no ap-parent concern to the Respondent.11As Allen's previous employment with the Respondent was on a day-to-day basis, the net earnings to be subtracted from the gross backpay duehim shall be only the money he actually earned on those days he wouldhave been employed by the Respondent had it not discriminated-againsthint.However,Allen's earnings from his regular position with SpauldingFibre Co.,shall not be included in the computation since this was a job hehad always had whitworking for the Respondent. Difficult as theproblem manifestlyascertaining the amount of backpay due Allen, itis a matter particularly appropriate for consideration in the compliancestage of these proceedings. GREAT LAKES DREDGE & DOCK CO.payrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the right to employment under the terms of thisRecommended Order.(d)Post at its place of business in Buffalo, NewYork,copies of the attached notice marked "AppendixB. "20 Copies of said notice, on forms provided by the Re-gional Director for Region 3, after being duly signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places20 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."637where notices to its employeesare customarilyposted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the Regional Director for Region3, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.21IT IS FURTHER ORDERED that the consolidated com-plaint be,and it hereby is, dismissed insofar as it allegesthat the Respondent has discriminated against the crewof Manson Construction Company in violation of Sec-tion 8(a)(3) and (1) of the Act.21 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 3, in writing, within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith."APPENDIX A1960.196119621963NameHoursEarningsHoursEarningsHoursEarningsHoursEarningsAllen2761,745.1981/257.6984562.385915,398.60Cwick1102 1/29,044.491,665 1/213,431.875764,890.042491,910.96Griffin11619,159.851.71213, 363.07000itPowers981/2597.220030223.5600R. Baldry--.1,55612,620.015004,093.60"505 1/2 4,603.23W. R. Baldry----260 1/2 1,989.95R. Smith1964196519661967Allen437 1/23,765.8136272.020000Cwick3021/22,597.874413,097.581621,446.39880.00Griffin00000000Powers00000'000R. Baldry269 1/22,533.735243,817.420000W. R. Baldry2241/22,016.75441/2355.76 :0000R. Smith------17137.3200APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify out em-ployees that:WE WILL NOT deny Gordon C. Allen, or any otheremployee or job applicant, employment with theCompany or discriminate againsthim inany othermanner in regard to his hire or tenure of employmentor any term or condition of employment because ofhis troubles with Piledrivers, Dock Builders, Trestle,Crib and Breakwater Builders Local 1978, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or because of his expulsion from thatlabor organization, except to the extent permitted bythe proviso to Section 8(a)(3) of the Act.WE WILL offer Gordon C. Allen employment as adiver on available jobs on the same nondiscriminato-ry basis on which jobs were previously offered to himbefore his union troubles. began, without prejudice tohis seniority or other rights and privileges he previ-ously enjoyed.WE WILL also reimburse Gordon C. Allen for anyearnings lost by him by reason of our discriminationagainst him.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to employment upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.GREAT LAKES DREDGE &DOCK COMPANY(Employer)DatedBy(Representative)(Title) 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutiveor compliance with its provisions, they may communicatedays from the date of posting and must not be altered,directly with the Board's Regional Office, The 120 Build-defaced,or covered by any other material.ing, 120 Delaware Avenue, Buffalo, New York 14202,If employees have any question concerning this noticeTelephone 842-3100.